Citation Nr: 1627719	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  06-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back condition to include postoperative
herniated nucleus pulpous of the lumbar spine (hereinafter "low back condition").

2. Entitlement to an increased initial rating for generalized anxiety disorder (GAD), currently rated as 30 percent disabling.

3. Entitlement to service connection for a neurological condition.


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

The low back condition claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, denied service connection for postoperative herniated nucleus pulposus of the lumbosacral spine.  The Veteran subsequently perfected his appeal of that issue.  

In August 2007 the Veteran testified at a Travel Board before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2007 and July 2009, the Board remanded the low back condition claim for further evidentiary development.

In September 2013, the RO granted service connection for GAD assigning a 30 percent rating effective February 4, 2010, and denied the claim for entitlement to service connection for a neurological disorder.  The Veteran filed a notice of disagreement (NOD) shortly thereafter.  Although the RO acknowledged receipt of the NOD, to date a Statement of the Case (SOC) has not been issued to the Veteran.  Thus, additional action will be directed in the remand portion of the decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's low back condition is related to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.                 § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.          §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran has asserted throughout the course of the appeal that his current low back condition resulted from injuring his back during service in 1964 while loading weapons onto a truck.  He testified that he received x-rays and was prescribed light duty and pain pills following the injury, and that he has experienced low back and right leg pain since that time.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with various low back conditions, including chronic lumbar strain with right-sided sciatica at the January 2007 VA examination, and with degenerative joint disease of the lumbar spine by Dr. Abraham in September 2007.  Accordingly, the first criterion for establishing service connection has been met.  

The service treatment records (STRs) do not note complaints of or treatment for low back issues, other than complaints of back pain associated with kidney, ureter, and bladder issues in February 1965.  Post service treatment records note that in 1977 the Veteran fell while working as a butcher and injured his back.  A bilateral L5 laminectomy with a bilateral L4-L5 discectomy was performed, and a diagnosis of ruptured lumbar disc at L4-L5 was rendered.

In January 2007 the Veteran was afforded a VA examination in connection with his claim.  He reported that he injured his back in 1964 while loading weapons onto a truck and subsequently experienced worsening low back pain.  In 1977, he slipped and fell while working as a butcher and had surgery for a herniated disk.  The examiner diagnosed chronic lumbar strain with right-sided sciatica.  Based on a review of the Veteran's claims file and the examination report, the examiner opined that it was at least as likely as not that the current back condition was related to the injury incurred while loading weapons in 1964, and that the 1977 fall aggravated the condition.  
The record also contains medical opinions provided by Drs. Hess, Turbeville, and Abraham in July 2006, July 2006, and September 2007, respectively.  Drs. Hess and Turbeville reported that they reviewed the Veteran's military and civilian records, and provided opinions linking the current back condition to the in-service injury.  Dr. Abraham noted the Veteran's report of injuring his back during service and also provided a positive opinion. 

After review of the evidence of record, the Board finds that service connection for a low back condition is warranted.

While the service treatment records do not contain a report of a low back injury caused by loading a truck, the Veteran is nevertheless competent to report that he has experienced back pain since that injury.   Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  To the contrary, the Board observes that the Veteran has consistently reported throughout the appeal period that his low back pain began after loading weapons during service and has continued to the present time.  The Board recognizes the presence of the 1977 post service accident.  However, it also recognizes that the Veteran has consistently attributed his injury to service and as noted herein, various medical providers have done the same.  As such, any doubt in this regard is resolved in favor of the Veteran.  

Turning to the medical evidence of record, the Board finds that the VA examiner's opinion that the current back condition is related to the 1964 in-service injury to be highly probative, as it was provided after examining the Veteran and reviewing the claims file.  The examiner provided a detailed rationale for the conclusion reached which included consideration of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The VA examiner's opinion is supported by the opinions provided by Drs. Hess, Turbeville, and Abraham.  There is no medical opinion of record to the contrary.

In light of the positive and negative evidence of record, including the medical opinions of record linking the current low back condition to service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's low back condition is related to service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.   §§ 3.102, 3.303 (2015).


ORDER

Service connection for a low back condition is granted.


REMAND

Concerning the claims for an increased initial rating for GAD and for service connection for a neurological condition, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC addressing the Veteran's appeal concerning entitlement to an initial rating in excess of 30 percent for GAD and entitlement to service connection for a neurological condition.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate Substantive Appeal, then the agency of original jurisdiction (AOJ) should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


